Case 1:20-cv-02006-JRS-MJD Document 118 Filed 04/28/21 Page 1 of 2 PageID #: 6920




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  JOHN DOE,                                             )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 1:20-cv-02006-JRS-MJD
                                                        )
  THE TRUSTEES OF INDIANA UNIVERSITY,                   )
  et al.                                                )
                                                        )
                                Defendants.             )

                                              ORDER

         This matter comes before the Court on Defendant's Motion to Excuse Personal

  Attendance. [Dkt. 104.] The motion requests leave for Associate General Counsel James

  Nussbaum and School of Medicine Faculty Affairs Counsel Claire McRoberts to represent

  Defendants Hess, Allen, and Kuester at the April 29, 2021 settlement conference. That motion is

  GRANTED IN PART and DENIED IN PART. Defendants Hess, Allen, and Kuester are

  excused from attending the settlement conference, so long as the following conditions are

  satisfied: (1) Defendants Hess, Allen, and Kuester must be represented at the settlement

  conference by an individual, other than their counsel of record in this case, with the complete,

  independent and discretionary authority to settle the case, in the representative's sole discretion,

  for an amount up to the Plaintiff's most recent settlement demand, as required by the Court's

  order setting the settlement conference, [Dkt. 46 at 1-2 & n.1; Dkt. 113]; (2) an individual must

  be present for the settlement conference with the authority to execute any and all settlement

  documents on behalf of Defendants Hess, Allen, and Kuester, which individual may be their

  counsel of record; and (3) Defendants Hess, Allen, and Kuester must be available by telephone

  during the course of the settlement conference in the event their participation in the conference is
Case 1:20-cv-02006-JRS-MJD Document 118 Filed 04/28/21 Page 2 of 2 PageID #: 6921




  deemed necessary by the Magistrate Judge.

         SO ORDERED.



         Dated: 28 APR 2021




  Distribution:

  Service will be made electronically
  on all ECF-registered counsel of record
  via email generated by the Court's ECF system.
